Title: To James Madison from James Taylor, 20 December 1814
From: Taylor, James
To: Madison, James


        
          Sir
          Washington Cy 20th December 1814
        
        Your well Known disposition renders any apology useless for the application I have now the Honor to make; It is too well Known and understood by every American; And precludes the possibility of doubt, of your willingness, and Goodness, to sanction views, so far as may be compatible with the public Welfare.
        I have a Son at Sacketts Harbor, a leiutt, on board the US: F, General Pike, who altho’ young, has been Honorably marked by his Country. He was young at the Capture of the Macedonian, He was Young while a prisoner at Bermuda, And is yet Young but aspiring to Glory. These would be, barely but reasons for what I have now the Honor to solicit.
        Arrangements of division of property, by which his Sisters here, can be highly benefitted, and that only by his presence can be effected and that at an early period. His presence therefore is all essential. My fortunes have been sacrificed on the Altar of my Republican principles. He is the base on which the family fabrick is to be re-erected.
        The present Situation of the Navy Department precludes me from any expectation of a determination, there should I apply for one; I therefore respectfully compress my wish, that the department may be directed,

or permitted, to Order Lt. Dugommier Taylor, to this City for further orders.
        While I thus intrude, on the more important objects, which must necessarily engage your mind, I have a full persuasion, that you will be assured; No Man in existance, has a higher opinion of, or a more perfect respect for you, than Sir, Yr. truely Obt. & Devoted
        
          James Taylor
        
      